 1
 2
 3
 4
 5
 6                              UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                 ***
 9
                                                               Case No. 2:17-cv-03045-RFB-NJK
10   LAUSTEVEION JOHNSON,
                                                                 ORDER TO PRODUCE
11                       Plaintiff,                          LAUSTEVEION JOHNSON, #82138
12            v.
13   DICUES, et al.,
14                       Defendants.
15
16      TO:         MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
17      TO:         BRIAN E. WILLIAMS, SR., HIGH DESERT STATE PRISON
                    INDIAN SPRINGS, NV
18                  UNITED STATES MARSHAL FOR THE DISTRICT OF
19                  NEVADA AND ANY OTHER UNITED STATES MARSHAL

20
21          THE COURT HEREBY FINDS that LAUSTEVEION JOHNSON, #82138, is

22   presently in custody of the Nevada Department of Corrections, located at High Desert State Prison,

23   Indian Springs, Nevada.

24          IT IS ORDERED that the Warden of High Desert State Prison, or his designee, shall

25   transport and produce LAUSTEVEION JOHNSON, #82138, to the Lloyd D. George United

26   States Courthouse, 333 Las Vegas Boulevard, South, in LV Courtroom 7C, Las Vegas, Nevada,

27   on or about Tuesday, January 15, 2018, at the hour of 1:00 p.m., to attend a hearing in the instant

28   matter, and arrange for his appearance on said date as may be ordered and directed by the
 1
     Court entitled above, until the said LAUSTEVEION JOHNSON, #82138, is released and
 2
     discharged by the said Court; and that the said LAUSTEVEION JOHNSON, #82138 shall
 3
     thereafter be returned to the custody of the Warden, High Desert State Prison, Indian Springs, NV,
 4
     under safe and secure conduct.
 5
 6          DATED this 6th day of January, 2019.

 7
                                                  _________________________________
 8                                                RICHARD F. BOULWARE, II
 9                                                UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                Page 2 of 2
